DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered. 

Status of the Rejection
All 35 U.S.C. § 112(a) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New claim objections have been added for clarity of the claims. 
All 35 U.S.C. § 101 rejections from the previous office action are maintained.
New grounds of rejection under 35 U.S.C. § 112(b) are necessitated by the amendments. 
All 35 U.S.C. § 102 and 35 U.S.C. § 103 rejections from the previous office action are substantially maintained and modified only in response to the amendments to the claims.
Claim Objections
Claim 14-15, 20-21, 23 and 27 are objected to because of the following informalities:
Claims 14 and 20, line 8: Please amend to recite “downstream of the gas permeable interface” for consistency with independent claims 12/18. 
Claims 15, 21, and 27: please add an “and” after “an output unit” to recite “an output unit; and”.
Claim 23, line 2: please add a colon after “configured” to recite “wherein the at least one sensor-measuring arrangement is configure:” (similar to claims 15 and 29). 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 16, 19-20, 22, 25-26, and 28
Claims 13, 19, and 25 each recite “wherein the test gas dispensing unit comprises a piezo dispensing element and a reservoir fluidically connected to the piezo dispensing element for storing a reserve quantity” and “wherein no portion of the test gas reservoir is exposed to the flow of fluid passing in the chamber”. These claims depend from independent claims 12, 18, and 24, respectively, which has previously recited “the test gas dispensing unit comprising a test gas reservoir”. It is unclear if the “a reservoir fluidically connected to the piezo dispensing element” and/or the “test gas reservoir” of instant claims 13, 19, and 25 are the same “reservoir” that is recited in the independent claims 12, 18, and 24, or if there are two reservoirs present. 
Claims 14, 19, and 26 each recite “wherein the test gas dispensing unit comprises a valve and a reservoir fluidically connected to the valve for storing a reserve quantity”. These claims depend from independent claims 12, 18, and 24, respectively, which has previously recited “the test gas dispensing unit comprising a test gas reservoir”. It is unclear if the “a reservoir fluidically connected to the valve” is the same “reservoir” that is recited in the independent claims 12, 18, and 24, or if there are two reservoirs present. Claims 16, 22, and 28 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of claims 14, 20, and 26, respectively. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Claims 12, 18 and 24 are directed to a gas-measuring device that includes at least one gas sensor with at least one sensor-arrangement that detects a gas concentration, a gas admission element, a test gas dispensing unit, and a control unit and memory that controls various functions of the device. The claimed subject matter includes the mere comparison of two measured values to determine if the gas sensor or the gas-measuring arrangement is operational (Claim 12), functional (Claim 18) or the operating state of the sensor (Claim 24). Thus, the claimed subject matter is drawn to the abstract idea of calculating a comparison value that is used to “determine” that the gas sensor is “operational”, “functional” or the current “operating state” of the sensor, which is an abstract idea. Claims 13-17, 19-23, and 25-31 are further directed to the structure of the device including the use of piezo or valve dispensing units (claims 13-14, 19-20, and 25-26), output alarms (claims 15-16, 21-22, and 27-28) and the further limitation of the specific type of gas sensor used (claim 17, 23, and 29), all of which are known in the prior art as outlined in the rejection below. 
This judicial exception is not integrated into a practical application because the comparison of the two values and/or determination that the gas sensor is “operational”, “functional” or the current “operating state” of the sensor does not appear to be used in any practical application after the “determination” is made (i.e., the compared value and/or the “determination” does not appear to be used in any practical way other than a mere “determination”). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure of a Nauber et al. (US 2011/0108418 A1) discloses a gas sensor (i.e., electrodes 2, 5 and 6) in a gas-measuring arrangement 100 that includes a dust filter 13 (“gas admission element”), a test gas generator 18 (“test gas dispensing unit”), and an actuating electronic unit 12 (“control unit”) [Fig. 1] wherein the test gas is introduced at a point in time and the output signal is monitored to determine that the gas sensor is functioning properly and that the dust filter is not clogged (Figs. 2-3). Pleisch et al. (EP 1281957 A1, machine translation) also discloses a gas sensor 5 in a gas-sensing arrangement (shown in Fig. 2) wherein the device includes a diffusion barrier 7 (“gas admission element”), a sensitivity detecting means 9 that includes portions of a test substance 11 (“test gas dispensing unit”), and electronics installed in the nozzle [Pg. 3, Para. 2] wherein heaters are used to dispense a supply of a test gas into the gas sensor 5 such that the concentration of the gas increases to a maximum and then rapidly escapes through the diffusion barrier and registers a rapid decrease in concentration [Pg. 4, Para. 3]. Breuer et al. (US 4,151,739 A) also disclose a measuring element 2 (“gas sensor”) in a gas-sensing arrangement (all of Fig. 1) wherein the device includes a diaphragm 5 (“gas admission element”), a test gas generator 1 (“test gas dispensing unit”) that is controlled by a control unit [Col. 2:35-50] that measures the response of the test gas with respect to time [abstract]. Wood et al. (US 2005/0262924 A1) disclose a gas sensor calibration device that includes a gas detector 22 (“gas sensor”) in a gas sensing device 10 (“gas-sensing arrangement”), a reference gas generating chamber Cromer et al. (WO 1999017110 A1) also disclose a gas sensor 12 in a housing unit 16 (“gas-sensing arrangement”), a hydrogen generator 14 (“test gas dispensing unit”) and a microprocessor that controls the hydrogen generator and measures the output of the gas sensor 12 [Pg. 6:3-17]. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 12, 17-18, 23-24, 29-31 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nauber et al. (US 2011/0108418 A1). Evidentiary support provided for claims 12, 18 and 24 by the instant specification. 
Regarding claim 12, Nauber discloses a gas measuring device (gas sensor with test gas generator [title; abstract]) comprising: 
at least one gas sensor with at least one sensor-measuring arrangement, the at least one gas sensor comprising a chamber, wherein the at least one gas sensor or a gas-measuring arrangement detects a gas concentration or a change in a gas concentration (gas sensor 100, wherein the gas sensor 100 includes inlet chamber 21 and/or the inner chamber where the electrolyte 14 is disposed, wherein the gas sensor 100 further includes an electrochemical gas sensor cell with electrodes 2/5/6 and electrolyte 14 that detects the concentration of a gas [abstract; Para. 0028; Figs. 1-3; Note: electrode/electrolyte combinations in 
a test gas dispensing unit arranged downstream of the gas admission element in the at least one gas sensor or in the gas-measuring arrangement (test gas generator 18 is arranged downstream of the dust filter 13 in the gas sensor 100 [Paras. 28-29; Fig. 1]), the test gas dispensing unit comprising a test gas reservoir arranged outside of the fluid flow path (the test gas is located inside of the ring-shaped generator housing 8 wherein the inside of the housing 8 is the test gas “reservoir” that is sealed off from the flowing gas that flows through the 
a control unit and memory associated with the control unit (an actuating electronic unit 12 that is connected to the gas-measuring arrangement electrodes 2/5/6 and the test gas generator 18 electrodes 3/4 [Paras. 0019, 0028-0029; Figs. 1-3; Note: Para 0028 discloses that the electronic unit 12 analyzes the signal of the measuring electrode 6 (of the gas-measuring arrangement) and Figs. 2-3 show the plotted data from the measuring electrode as discussed in Paras. 0032-0034 which discloses the inherent memory that must be present in order for the data to be collected, analyzed and plotted]), wherein the control unit is configured to:
bring about a dispensing of a quantity of test substance directly into an interior of the chamber, by means of the test gas dispensing unit (the actuating electronic unit 12 electrochemically generates the test gas by activating anode 10 and cathode 9 though contact wires 3/4 wherein the generated test gas is directly dispensed into the inner “chamber” wherein 
prompt a continuous detection of a plurality of measured signals of the at least on gas sensor and prompt a storage of the plurality of measured signals, as a set of measured signals over a predefined detection time, in the memory and store corresponding time information in the memory for at least some measured signals of the set of measured signals (upon activation of the test gas generator for a duration of activate, the concentration vs. time data is collected and plotted over various activation times while the data is collected over a predefined detection time (240s) [Para. 0032-0033; Fig. 2]).
The limitations “determine a maximum of the measured signals and determine a detection time of the maximum of the measured signals from the set of measured signals; select at least one additional measured signal of the gas sensor, which is spaced in time and follows the detection time of the maximum of the measured signals from the set of measured signals, over a predefined detection time on the basis of the time information; compare the at least one additional measured signal with the maximum of the measured signals; and determine, on the basis of the comparison of the maximum of the measured signals with the at least one additional measured signal, whether the gas admission element is operational to feed air, gas or gas mixture from the outside measuring environment and determining an indicator of operational state of is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Nauber discloses a gas sensor 100 that includes an electrochemical gas sensor cell with electrodes 2/5/6 and electrolyte 14 that detects the concentration of a gas, a dust filter 13 located upstream of the electrochemical cell 2/5/6/14, a test gas generator 18 arranged downstream of the dust filter 13 and an actuating electronic unit 12 that is connected to the gas-measuring arrangement electrodes 2/5/6 and the test gas generator 18 electrodes 3/4 that analyzes the signal of the measuring electrode 6 and stores the data to determine if the dust filter 13 is contaminated [Fig. 1: Paras. 0028-0035] and thus the device of Nauber, specifically the actuating electronic unit 12 (“control unit”), is specifically configured to and capable of performing the intended use limitations of the claim. 
Furthermore, Nauber explicitly discloses the intended use limitations of claim 12. Nauber discloses that “another advantage of the arrangement is the simple detection of a contaminated dust filter 13” whereby “a delayed decay characteristic after the end of the test gas generation, because the gas exchange with the environment is hindered” is 
Regarding claim 18, Nauber discloses a gas measuring device (gas sensor with test gas generator [title; abstract]) comprising: 
at least one gas sensor with at least one sensor-measuring arrangement, wherein the at least one gas sensor or a gas-measuring arrangement detects a gas concentration or a change in a gas concentration (gas sensor 100 that includes an electrochemical gas sensor cell with electrodes 2/5/6 and electrolyte 14 that detects the concentration of a gas [abstract; Para. 0028; Figs. 1-3; Note: electrode/electrolyte combinations in electrochemical gas sensors meets the 
a test gas dispensing unit arranged downstream of the gas admission element in the at least one gas sensor or in the gas-measuring arrangement (test gas generator 18 is arranged downstream of the dust filter 13 in the gas sensor 100 [Paras. 28-29; Fig. 1]), the test gas dispensing unit comprising a test gas reservoir wherein the test gas reservoir is not located in the flow of fluid passing in the chamber (the test gas is located inside of the ring-shaped generator housing 8 wherein the inside of the housing 8 is the test gas “reservoir” that is sealed off from the flowing gas that flows through the center of the generator 
a control unit and memory associated with the control unit (an actuating electronic unit 12 that is connected to the gas-measuring arrangement electrodes 2/5/6 and the test gas generator 18 electrodes 3/4 [Paras. 0019, 0028-0029; Figs. 1-3; Note: Para 0028 discloses that the electronic unit 12 analyzes the signal of the measuring electrode 6 (of the gas-measuring arrangement) and Figs. 2-3 show the plotted data from the measuring electrode as discussed in Paras. 0032-0034 which discloses the inherent memory that must be present in order for the data to be collected, analyzed and plotted]), wherein the control unit is configured to:
bring about a dispensing of a quantity of test substance directly into an interior of the chamber, by means of the test gas dispensing unit (the actuating electronic unit 12 electrochemically generates the test gas by activating anode 10 and cathode 9 though contact wires 3/4 wherein the generated test gas is directly dispensed into the inner “chamber” wherein 
prompt a continuous detection of a plurality of measured signals of the at least one gas sensor and prompt a storage of the plurality of measured signals, as a set of measured signals over a predefined detection time, in the memory and store corresponding time information in the memory for at least some measured signals of the set of measured signals (upon activation of the test gas generator for a duration of activate, the concentration vs. time data is collected and plotted over various activation times while the data is collected over a predefined detection time (240s) [Para. 0032-0033; Fig. 2]).
The limitations “determine a maximum of the measured signals and determine a detection time of the maximum of the measured signals from the set of measured signals; select at least one additional measured signal of the at least one gas sensor, which is spaced in time and follows the detection time of the maximum of the measured signals from the set of measured signals, over a predefined detection time on the basis of the time information; compare the at least one additional measured signal with the maximum of the measured signals; and determine, on the basis of the comparison of the maximum of the measured signals with the at least one additional measured signal, whether the gas admission element is in a functioning state or a malfunctioning state and determining an indicator of a functioning status of the at least one gas sensor or of is
Furthermore, Nauber explicitly discloses the intended use limitations of claim 18. Nauber discloses that “another advantage of the arrangement is the simple detection of a contaminated dust filter 13” whereby “a delayed decay characteristic after the end of the test gas generation, because the gas exchange with the environment is hindered” is indicative of a contaminated dust filter 13 and that such determination is “unambiguously determined by a corresponding analysis”. One skilled in the art would recognize that Nauber’s teaching of a “delayed decay characteristic after the end of the test gas generation” is equivalent to the intended use recitations above whereby “a maximum of the measured signal” is the start of the test gas generation and “one additional measured signal” is any point along the “decay” identified by Nauber and shown in Fig. 3. Nauber suggests that plot D in Fig. 3 is a “contaminated filter” because of the delayed decay while plot E in Fig. 3 is a “normal state”. The intended use limitations above to “compare” the “maximum signal” to the “at least one additional measured signal” is equivalent to Nauber’s examination of the decay pattern and the instantly claimed “determine…whether the gas admission element is in a functioning state or a malfunctioning state” is equivalent to Nauber’s determination that the dust filter 13 is contaminated or in the normal state by comparing the decay signal and thus the ”determination of an indicator of a functioning status of the gas sensor” is equivalent to Nauber’s determination that the sensor is faulty due to the contaminated dust filter 13 that is “unambiguously determined by a corresponding analysis”. Therefore, although the limitations of claim 18 are intended use limitations that do not further limit the claims, these limitations are also expressly taught by Nauber. 
Regarding claim 24, Nauber discloses a gas measuring device (gas sensor with test gas generator [title; abstract]) comprising: 
at least one gas sensor with at least one sensor-measuring arrangement, wherein the at least one gas sensor or a gas-measuring arrangement detects a gas concentration or a change in a gas concentration (gas sensor 100 that includes an electrochemical gas sensor cell with electrodes 2/5/6 and electrolyte 14 that detects the concentration of a gas [abstract; Para. 0028; Figs. 1-3; Note: electrode/electrolyte combinations in electrochemical gas sensors meets the limitation of a sensor-measuring arrangement, as supported by the instant specification Para. 0036]) and the at least one gas sensor or the gas-measuring arrangement comprises a gas-admission element arranged upstream of the at least one sensor-measuring arrangement (dust filter 13 is located at the gas inlet opening 21 and is upstream of the electrochemical cell 2/5/6/14 [Paras. 0031, 0034; Fig. 1]), the at least one gas sensor comprising a chamber (the gas sensor 100 includes the inner chamber where the electrolyte 14 is disposed [Paras. 0028-0029; Figs. 1-3]), the gas admission element defining a gas permeable interface between an outside measuring environment and the chamber, wherein a fluid flow path is defined by at least the permeable interface for fluid passing from the outside measuring environment to the chamber (dust filter 13 is a gas permeable interface between the outside measuring environment and the chamber and defines a portion of a fluid flow path from the outside measuring environment through the gas inlet opening 21 and into the inner chamber [Paras. 0028, 0031, 0034; Fig. 1]); 
a test gas dispensing unit arranged downstream of the gas admission element in the at least one gas sensor or in the gas-measuring arrangement (test gas generator 18 is arranged downstream of the dust filter 13 in the gas sensor 100 [Paras. 28-29; Fig. 1]), the test gas dispensing unit comprising a test gas reservoir, the test gas reservoir not being arranged in the fluid flow path (the test gas is located inside of the ring-shaped generator housing 8 wherein the inside of the housing 8 is the test gas “reservoir” that is sealed off from the flowing gas that flows through the center of the generator housing wherein the test gas reservoir located inside of the housing 8 is not exposed to the fluid flow and generates the test gas wherein the test gas is dispensed directly into the test chamber through the outlet opening 19 that is closed by a gas-permeable ring membrane 11 such that interfaces due to wind can be minimized [Para. 0029-0030; Fig. 1; Note: the reservoir is interpreted as the area inside of the housing where the test gas is stored which reads upon the limitation of “not being arranged in the fluid flow path” as the inside/reservoir is sealed off from the fluid flow path as outlined in Paras. 0029-0030]); and
a control unit and memory associated with the control unit (an actuating electronic unit 12 that is connected to the gas-measuring arrangement electrodes 2/5/6 and the test gas generator 18 electrodes 3/4 [Paras. 0019, 0028-0029; Figs. 1-3; Note: Para 0028 discloses that the electronic unit 12 analyzes the signal of the measuring electrode 6 (of the gas-measuring arrangement) and Figs. 2-3 show the plotted data from the measuring electrode as discussed in Paras. 0032-0034 which discloses the inherent memory that must be present in 
bring about a dispensing of a quantity of test substance directly into an interior of the chamber, by means of the test gas dispensing unit, wherein the quantity of test substance is dispensed between the gas admission element and the at least one sensor-measuring arrangement via the test gas dispensing unit (the actuating electronic unit 12 electrochemically generates the test gas by activating anode 10 and cathode 9 though contact wires 3/4 wherein the generated test gas is directly dispensed directly into the inner “chamber” (where the electrolyte 14 is shown) wherein the generated test gas is analyzed, the gas is dispensed from the test gas generator 18 through the outlet 19 and thus the test gas is dispensed between the generator 18 “gas admission element” and the electrochemical gas sensor cell “sensor-measuring arrangement” [Paras. 0029-0030; Figs. 1-2; Note: the inner cavity of 100 where the electrolyte/electrodes are disposed meet the limitation of the “chamber” wherein the generated gas is dispensed directly into the inner cavity of 100 for analysis]); and
prompt a continuous detection of a plurality of measured signals of the at least on gas sensor and prompt a storage of the plurality of measured signals, as a set of measured signals over a predefined detection time, in the memory and store corresponding time information in the memory for at least some measured signals of the set of measured 
The limitations “determine a maximum of the measured signals and determine a detection time of the maximum of the measured signals from the set of measured signals; select at least one additional measured signal of the at least one gas sensor, which is spaced in time and follows the detection time of the maximum of the measured signals from the set of measured signals, over a predefined detection time on the basis of the time information; compare the at least one additional measured signal with the maximum of the measured signals; and determine an operating state of the gas admission element based on whether the dispensed quantity of the test substance has exited the at least one gas sensor after a predetermined time based on the comparison of the maximum of the measured signals with the at least one additional measured signal" are intended use limitations that do not further limit the structure of the claimed gas-measuring device. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Nauber discloses a gas sensor 100 that includes an electrochemical gas sensor cell with electrodes 2/5/6 and electrolyte 14 that detects the concentration of a gas, a dust filter 13 located upstream of the electrochemical cell 2/5/6/14, a test gas 
Furthermore, Nauber explicitly discloses the intended use limitations of claim 24. Nauber discloses that “another advantage of the arrangement is the simple detection of a contaminated dust filter 13” whereby “a delayed decay characteristic after the end of the test gas generation, because the gas exchange with the environment is hindered” is indicative of a contaminated dust filter 13 and that such determination is “unambiguously determined by a corresponding analysis”. One skilled in the art would recognize that Nauber’s teaching of a “delayed decay characteristic after the end of the test gas generation” is equivalent to the intended use recitations above whereby “a maximum of the measured signal” is the start of the test gas generation and “one additional measured signal” is any point along the “decay” identified by Nauber and shown in Fig. 3. Nauber suggests that plot D in Fig. 3 is a “contaminated filter” because of the delayed decay while plot E in Fig. 3 is a “normal state”. The intended use limitations above to “compare” the “maximum signal” to the “at least one additional measured signal” is equivalent to Nauber’s examination of the decay pattern and the instantly claimed “determine an operating state of the gas admission element” is equivalent to Nauber’s determination that the dust filter 13 is contaminated or in the 
Regarding claims 17, 23 and 29, Nauber discloses the limitations of claims 12, 18 and 24, respectively, as outlined above. Nauber further discloses wherein the at least one sensor-measuring arrangement is configured as a combination of electrodes and an electrolyte in an electrochemical gas sensor (electrochemical gas sensor 100 includes measuring electrode 6, auxiliary electrode 2, reference electrode 5 and electrolyte 14 [Para. 0028; Fig. 1]). 
Regarding claims 30-31, Nauber discloses the limitations of claims 24 and 12, respectively, as outline above. Nauber further discloses wherein the at least one gas sensor comprises a gas sensor housing comprising the chamber, the test gas dispensing unit being located at a position located outside of the chamber (Nauber discloses the entire sensor housing which reads upon the “gas sensor housing” wherein the gas sensor housing comprises the inner “chamber” (where the electrodes 2/5/6 and electrolyte 14 are located) wherein the generating unit (disposed inside of the housing 8) is located outside of the inner chamber [Paras. 0028-0030; Fig. 1]). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 13-14, 19-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Nauber et al. (US 2011/0108418 A1), as applied to claims 12, 18 and 24 above, and further in view of Pleisch et al. (EP 1281957 A1, Machine Translation).
Regarding claims 13-14, 19-20, and 25-26, Nauber discloses the limitations of claims 12, 18, and 24 as discussed previously. Nauber further discloses wherein the at least one gas sensor comprises a gas sensor housing comprising the chamber, the test gas dispensing unit being located at a position located outside of the chamber, wherein the gas sensor housing comprises an opening, the chamber being in fluid communication with the test gas dispensing unit via the opening, the opening being located downstream of the permeable interface with respect to the fluid flow path (the gas sensor housing 100 is the “housing” that comprises the inner “chamber” (that comprises the electrodes 2/5/6 and electrolyte 14) wherein the gas generating unit disposed in the generator housing 8 is “located at a position located outside of the chamber” wherein the sensor housing has an opening at the top of the inner “chamber” such that the inner chamber is in fluid communication with the gas generating unit 8 through the “opening” wherein the “opening” is downstream of the dust filter 13 “permeable interface” [Paras. 0028-0030; Fig. 1]), of instant claims 14, 20, and 26, and wherein the at least one sensor-measuring arrangement is arranged in the chamber (electrodes 2/5/6 and electrolyte 14 are arranged inside the inner chamber [Fig. 1]), of instant claims 20 and 26. Nauber further discloses wherein the test gas is electrochemically generated by applying a voltage between the anode and cathode [Para. 0016-0017] whereby the test gas is generated from a pellet 20 (“reservoir…for claims 13, 19, and 25, and “activate…at a first time and to deactivate…at a second time”, of instant claims 14, 20 and 26”). 
Nauber is silent, however, on the use of piezo elements and valves and thus fails to teach wherein the test gas dispensing unit “comprises a piezo dispensing element and a reservoir fluidically connected to the piezo dispensing unit…wherein the control unit is configured to activate the piezo dispensing element”, of instant claims 13, 19, and 25, and wherein the test gas dispensing unit comprises “a valve and a reservoir fluidically connected to the valve…wherein the control unit is configured to activate the valve”, of instant claim 14, 20, and 26. 
Pleisch discloses a gas sensor housing 2 that includes a gas sensor 5 wherein the device is configured with a test substance that can be released such that the sensor signal rises rapidly and falls back quickly after reaching a maximum value to verify that the diffusion barrier is blocked or not blocked [Pg. 2, Para. 4]. Pleisch teaches that the test substance may be stored as a solid that is converted to a gas by heating or that in an alternative embodiment, the test gas may be stored as a liquid in a hermetically enclosed substrate [Pg. 2, Para. 2]. Pleisch further teaches that the test substance can be stored in the closed liquid reservoir 12 whereby when the test substance is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solid pellet electrochemically generated test gas element disclosed by Nauber to instead include the system of Pleisch wherein the test gas is stored as a liquid in a liquid reservoir and is dispensed from the liquid reservoir to the sensor device by activating a piezoelectric micropump and opening a valve because Pleisch discloses that such structure is known by one skilled in the art as a means for distributing a test gas to verify the signal output spikes and quickly decays for verifying an unclogged diffusion barrier (dust filter) and to incorporate such liquid reservoir, piezo micropump and valve into the structure of Nauber would provide the benefit of enabling the use of a liquid test substance (rather than being limited to pellets that can electrochemically generate a test gas). Furthermore, the simple substitution of one known element for another (i.e., one structure for providing a test gas for another structure for providing a test gas) is likely to be obvious when predictable results are achieved (i.e., spiking the signal with the test gas to determine if the diffusion barrier/dust filter is clogged) [MPEP § 2143(B)].

Claims 15, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nauber et al. (US 2011/0108418 A1), as applied to claims 12, 18 and 24 above, and further in view of Krajci et al.. 
Regarding claims 15, 21, and 27, Nauber discloses the limitations of claims 12, 18 and 24 as discussed previously. Nauber discloses wherein the delayed decay characteristics of the data output is indicative of a contaminated dust filter 13, as discussed in the rejection of claims 12, 18, and 24 above, and that this characteristic delayed decay can be unambiguously determined by analysis [Para. 0035].
Although Nauber provides a detailed explanation of the contamination determination, Nauber is silent on use of an output unit configured with an alarm system. Thus, Nauber fails to teach wherein the device further comprises “an output unit; an optical alarm generator or an acoustic alarm generator or both an optical alarm generator and an acoustic alarm generator, wherein the optical alarm generator or the acoustic alarm generator are configured and provided to output an alarm signal in interaction with the control unit or with the output unit or both the control unit and the output unit”, of instant claims 15, 21, and 27.
Krajci discloses a gas detection system that comprises a gas sensor [abstract] wherein the sensors are each configured with a sensing head 52 that includes a digital processing circuit 62 (“output unit”) wherein the processor 62 can generate an alarm signal that comprises a flashing strobe light 77 (“optical alarm”) and/or an audible alarm 70 (“acoustic alarm”) [Col. 6:32-51; Figs. 3-1]. Krajci further discloses wherein the output unit is coupled to a base unit 50 via a power and communications interface 54 (“an interface”) that transmits the status of the gas sensor with a monitoring computer 14 through gas detector cable 38 (“analysis system”) [Col. 3, Table; Col. 4:11-23; Col. 5:40-55; Figs. 1-4]. Krajci teaches that the gas monitoring system produces and alarm 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gas sensor disclosed by Nauber to include a sensing head/processing unit that includes signal lights and an audio transducer, and the corresponding communications base/interface that connects to a monitoring computer, because Krajci discloses that such system provides the benefit of alerting the operator when the gas detector exceeds pre-set alarm limits [Col. 6:32-51]. Nauber discloses the desire to detect when a contaminated dust filter is present by “unambiguously determin[ing] by a corresponding analysis” and including the structure of Krajci would provide the obvious and predictable benefit of alerting the operator when such analysis disclosed by Nauber indicated that the dust filter is indeed clogged by exceeding a pre-set alarm limit. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., the gas sensor alerting system that alerts when a faulty gas sensor is detected) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., a gas sensor fault alert system) [MPEP 2143(A)]. 

Claims 16, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nauber et al. (US 2011/0108418 A1) in view of Pleisch et al. (EP 1281957 A1, Machine Translation), as applied to claims 14, 20, and 26 above, and further in view of Krajci et al.. 
Regarding claims 16, 22, and 28, Nauber discloses the limitations of claims 14, 20, and 26 as discussed previously. Nauber discloses wherein the delayed decay characteristics of the data output is indicative of a contaminated dust filter 13, as discussed in the rejection of claim 12 above, and that this characteristic delayed decay can be unambiguously determined by analysis [Para. 0035].
Although Nauber provides a detailed explanation of the contamination determination, Nauber is silent on use of an output unit in communication with an analysis system. Thus, Nauber fails to explicitly teach wherein “an output unit has an interface configured and provided to transmit a status signal to an analysis system in interaction with the control unit”, of instant claims 16, 22, and 28.
Krajci discloses a gas detection system that comprises a gas sensor [abstract] wherein a digital processing circuit 62 (“output unit”) is coupled to a base unit 50 via a power and communications interface 54 (“an interface”) that transmits the status of the gas sensor with a monitoring computer 14 through gas detector cable 38 (“analysis system”) [Col. 3, Table; Col. 4:11-23; Col. 5:40-55; Figs. 1-4]. Krajci further teaches wherein the sensors are each configured with a sensing head 52 that includes the digital processing circuit 62 (“output unit”) wherein the processor 62 can generate an alarm signal that comprises a flashing strobe light 77 (“optical alarm”) and/or an audible alarm 70 (“acoustic alarm”) [Col. 6:32-51; Figs. 3-1]. Krajci further teaches that the gas monitoring system produces and alarm when a gas sensor output signal exceeds a threshold value that would alert the operator regarding the amount of gas detected [Col. 2:26-32; Col. 6:32-51]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify gas sensor disclosed by Nauber to include a sensing head/processing unit that includes signal lights and an audio transducer, and the corresponding communications base/interface that connects to a monitoring computer, because Krajci discloses that such system provides the benefit of alerting the operator when the gas detector exceeds pre-set alarm limits [Col. 6:32-51]. Nauber discloses the desire to detect when a contaminated dust filter is present by “unambiguously determin[ing] by a corresponding analysis” and including the structure of Krajci would provide the obvious and predictable benefit of alerting the operator when such analysis disclosed by Nauber indicated that the dust filter is indeed clogged by exceeding a pre-set alarm limit. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art (i.e., the gas sensor alerting system that alerts when a faulty gas sensor is detected) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., a gas sensor fault alert system) [MPEP 2143(A)]. 



    PNG
    media_image1.png
    456
    750
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments, see Remarks Pg. 14-17, filed 12/28/2020, with respect to the 35 U.S.C. § 101, 35 U.S.C. § 102, and 35 U.S.C. § 103 rejections have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 14 that “The present invention is not directed to an abstract idea, but is rather directed to a concrete, physical task of determining whether a gas admission element is operational to feed fluid. Further, as discussed below, the present invention includes elements that are not known in the prior art. As such, the present invention is not directed to an abstract idea and the present invention includes elements that are sufficient to amount to 
Examiner’s Response #1
Examiner respectfully disagrees. As argued previously, performing a calculation between two measured values in order to determine the operating state of a sensor is an abstract idea that merely involves comparing two values. Progressing through the 101 flowchart in MPEP 2106 (III), and following the guidance of the revised 2019 patent eligibility guidance, Step 2A prong one suggests the claims do recite an abstract idea and under prong two the claims do not integrate the abstract idea into a practical application (i.e., the calculation of the operation state is not used in any practical way other than to simply determine whether the sensor is operating properly). Regarding Step 2B, the claims do not recite significantly more than the abstract idea. In other words, if one were to remove the abstract idea from the claims, all of the structures remaining in the claims are well-known, routine, and conventional in the art, as outlined above in Nauber, Pleisch, Breuer, Wood, and Cromer. As such, the 35 U.S.C. § 101 rejection is maintained because the claims recite the abstract idea of performing a comparison calculation to determine if the sensor is functioning properly, the calculated/determined result is not used in a practical application, and the claims do not recite additional elements that amount to significantly more than the abstract idea as the additional recited elements are well-known, routine and conventional in the art. 

Applicant’s Argument #2
Applicant argues on Pg. 14-15 that “Nauber et al. does not teach and does not suggest a test gas dispensing unit that comprises a test gas reservoir that is located outside a flow of fluid in a chamber of at least one gas sensor as claimed”, “the generator housing 8 of the test gas generator 18 of Nauber et al. is arranged in a flow path that delivers fluid from an outside environment through the dust filter 13 into the inlet opening 21. This is a completely different approach from that of the present invention”, and “In contrast to the present invention, there is no teaching and no suggestion in Nauber et al. as to a test gas reservoir being arranged outside a flow path for fluid entering the inlet opening 21 as featured in the present invention. As such, the prior art as a whole does not teach or suggest each of the features recited in the claimed combination”.
Examiner's Response #2
Examiner respectfully disagrees. As outlined in the amended rejection above, the definition of a reservoir is “a place where something is kept in store”. The inside of the housing 8 where the test gas is stored thus meets the definition of a “reservoir” as it is the location where the test gas is stored. Nauber expressly discloses wherein the test gas disposed inside the “reservoir” of the housing 8 is not exposed to the fluid flow as the test gas is dispensed directly into the test chamber through the outlet opening 19 that is closed by a gas-permeable ring membrane 11 such that interfaces due to wind can be minimized [Para. 0029-0030]. Thus, the inner fluid flow progresses through the gas inlet opening 21 and 

Applicant’s Argument #3
Applicant argues on Pgs. 16-17 that “Pleisch et al. merely discloses a combustible gas detector with a self-testing device that includes a unit for automatically testing the sensitivity of a sensor. However, Pleisch et al. does not provide any teaching or suggestion as to a test gas reservoir that does not come in contact with a flow of fluid in a chamber of at least one gas sensor as claimed”, “Specifically, Nauber et al. and Krajci et al. provide no suggestion or teaching for a test gas reservoir that is located outside of a flow of fluid in a chamber of at least one gas sensor as claimed”, and that “As previously discussed above, Nauber et al., Pleisch et al. and Krajci et al. do not teach and do not suggest a test gas reservoir that is located outside of a flow of fluid in a chamber of at least one gas sensor as featured in the present invention”.
Examiner's Response #2
Examiner respectfully disagrees. As detailed in the amended rejection of record and argued above, Nauber discloses wherein the test gas in the “reservoir” of the test gas housing 8 is located outside of the flow of fluid that flows through the central inlet opening 21 and thus teaches the limitations of the independent claims. Since no arguments have been provided regarding the rejection of the dependent claims or the validity of the teaching references, these rejections are also maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chey et al. (US 20170016866 A1) disclose an external container for providing a calibration gas to a gas sensor to calibrate the sensor response. Kuhn (US 2006/0283707 A1) disclose a gas sensor with a secondary fluid pathway wherein the test gas is generated in the secondary fluid pathway that is not along the fluid pathway of the measurement gas. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/JOSHUA L ALLEN/Examiner, Art Unit 1795